Citation Nr: 1427063	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for back injury residuals.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from April 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.




The Veteran has alleged that he sustained a back injury in 1972 while lifting a box.  He added that after that time when he turned the wrong way or lifted something heavy he again experienced pain and spasm.  See VA Form 21-4138, dated in January 2009.  He added that back spasms were a continuous problem up until about 2002.  Id.  He has consistently claimed throughout this appeal that he experienced chronic back pain at the time of the in-service injuries, and that he continues to experience chronic back pain today.

Service treatment records are negative for any evidence of a back disability during active military service or at the time of the Veteran's discharge.  However, the Veteran's DD-214 shows that he had an military occupational specialty (MOS) of Material Facilities Specialist (related civilian occupation - stockroom inventory clerk).  Thus, the Board finds that the circumstances and conditions of his service are consistent with his reports of back injuries in service.  38 U.S.C.A. § 5104(a).

The post-service clinical evidence indicates that the Veteran has been treated by both VA and private medical providers.  A November 1996 private record shows a diagnosis of lumbar strain with spasm.  Other private medical records show diagnoses of occasional low back pain (February 2003) and longstanding complaints of lower lumbar pain with more recent onset of right lower extremity radicular pain as well as right groin pain (February 2009).  A letter from a private physician dated in February 2009 shows that he prescribed medication for back pain numerous times, from 1997 to 2005.  

VA medical records includes MRI (magnetic resonance imaging) findings dated in September 2008 showing mild to moderate lumbar spine osteogenic and discogenic degenerative change.  September 2008 VA X-ray results show lumbar spine scoliosis and degenerative changes.  

The Veteran has reported low back pain since service.  The post-service medical evidence of record shows that the Veteran has been diagnosed with current lumbar spine disorders, as noted above.  

As such, the Board finds that an examination and opinion is needed to determine whether the Veteran has a current back disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).  McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

The examiner is advised that the Veteran contends that he injured his back lifting a box in 1972 during active service.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of such service, to include sustaining a back injury while lifting.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



